Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 
The application has been amended as follows:	

4. (Currently amended) The base station according to claim 2, wherein the determination unit determines an acknowledgement frequency indicating the 

18. (Currently amended)  The radio terminal according to claim 16, wherein the transmission timing is an acknowledgement frequency indicating the frequency at which the radio terminal transmits the acknowledgement.
Allowable Subject Matter
Claims 1-12 and 14-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
An updated search has been performed and no prior art has been found that reads on the claims as amended. Therefore, none of the cited prior art whether taken alone or in any reasonable combination, reads on the newly amended claims as shown above.
The prior art of record fails to teach “wherein the determination unit determines the control information in such a way that, when the communication quality information is more satisfactory than a predetermined threshold, a frequency at which the radio terminal transmits the acknowledgement becomes greater than a preset lower limit value”, as substantially described in independent claim(s) 1, 15 and 20.  These limitations, in ) 1, 15 and 20 is/are not taught nor suggested by the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINNCELAS LOUIS whose telephone number is (571)270-5138.  The examiner can normally be reached on 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, 




/VINNCELAS LOUIS/Primary Examiner, Art Unit 2474